 


110 HR 4101 IH: For the relief of Christopher Freking.
U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS
1st Session
H. R. 4101 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2007 
Mr. George Miller of California introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
For the relief of Christopher Freking. 
 
 
1.CONTINUED FEDERAL EMPLOYMENT STATUS FOR CHRISTOPHER FREKING 
(a)In GeneralNotwithstanding section 3328 of title 5, United States Code, Christopher Freking shall be deemed to be eligible for appointment to a position in an Executive agency. 
(b)Adjustment to StatusNotwithstanding section 3328 of title 5, United States Code, Christopher Freking shall be considered to have been lawfully appointed and continuously employed by the Department of Veterans Affairs since April 29, 1991.  
 
